Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 1 of 37 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

United States of America )
v. )
TORAINO ANDRETTI WALKER ) Case No.
) 6:21-mj- 1030
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 14, 2021 in the county of Orange in the
Middle District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 924(c) Possession of a firearm in furtherance of a trafficking offense.
21 U.S.C. § 841 Possession with intent to distribute less than 500 grams of a mixture or

substance containing a detectable amount of cocaine

This criminal complaint is based on these facts:

Please see the attached affidavit.

@ Continued on the attached sheet.

I vdrgo) _L rile

Complainant's signature ¥

Michael A. Drake, Task Force Officer - DEA

 

Printed name and title

Sworn to before me over ZOOM and signed by me pursuant to Fed.R.Crim. P. 4.1 and 4(d).

Date: & ZOoh BAK

Judge's Gee's fenature

City and state: Orlando, Florida EMBRY J. i=; U.S. MAGISTRATE

 

Printed name and title
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 2 of 37 PagelD 2

STATE OF FLORIDA Case No. 6:21-mj- 1030
COUNTY OF ORANGE
AFFIDAVIT

I, Michael A. Drake, Task Force Officer (TFO), U.S. Drug
Enforcement Administration (DEA), United States Department of Justice,
being duly sworn, state as follows:

Introduction

1. I make this affidavit in support of a criminal complaint for
Toraino Andretti WALKER (WALKER). Based on the following facts, there
is probable cause to believe that WALKER has committed violations of 21
U.S.C. §§ 841(a)(1) and 841(b)(1)(C), specifically, possession with intent to
distribute less than 500 grams of a mixture or substance containing a
detectable amount of cocaine; and 18 U.S.C. § 924(c), possession of a firearm
in furtherance of a drug trafficking crime.

2. The information set forth in this affidavit is based upon my own
personal knowledge as well as information provided to me by other law
enforcement officers and additional sources, identified in this affidavit and is
provided solely for the purpose of establishing probable cause in support of the

requested search warrant. Because this affidavit is submitted for the limited
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 3 of 37 PagelD 3

purpose of establishing such probable cause, it does not include all of the
details of this investigation of which I am aware.
Agent Background and Items to Be Seized

3. I am presently employed by the Volusia County Sheriff's Office,
Volusia County, Florida, and have been so since September, 2012. Prior to
2012, I was employed by the Ormond Beach Police Department, Volusia
County, Florida, from June 1983 until January 2012. Between 1995 and 2005,
I was assigned to the United States Department of Justice, Drug Enforcement
Administration (DEA), Orlando District Office, as a Task Force Officer
(TFO). Beginning in April, 2014, I was again assigned to the DEA in
Orlando, Florida, where I currently am assigned as a TFO. During the course
of my employment as a law enforcement officer, I have received specialized
training in the area of narcotics investigations from various training schools,
including the DEA Basic Narcotics Investigations Course. The training
seminars and schools I have attended consisted of comprehensive classroom
training in specialized narcotics investigative matters, including, but not
limited to, drug interdiction, drug detection, money laundering techniques,
locating hidden assets derived from narcotics trafficking, and the investigation
of individuals involved in the smuggling, cultivation, manufacturing and illicit

trafficking of controlled substances. In the course of my employment, I have
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 4 of 37 PagelD 4

been involved in investigations of drug trafficking offenses and in the arrest of
drug trafficking violators. Being duly sworn, I represent the following facts to
the court:
Probable Cause

4. Toraino Andretti WALKER is currently a target of a DEA-led
investigation related to the distribution of cocaine in and around Orlando,
Florida. The investigation of WALKER started in August 2020 after agents
received information from a cooperating source (CS-1) that WALKER was
selling multi-ounce quantities of cocaine, pound quantities of marijuana, and
“Molly” (MDMA) from his business, “The Moonlight”, located at the 4522
Clarcona Ocoee Road, Orlando, Florida 33810. My investigation confirmed
that WALKER used 4522 Clarcona Ocoee Road, Orlando, Florida 33810 to
distribute cocaine, marijuana, and MDMA, and that he stored firearms that he
uses as protection while selling cocaine, marijuana, and MDMA.

5. In August 2020, CS-1' began providing DEA agents information
concerning the drug trafficking activities of WALKER. CS-1 informed agents

that WALKER owned and operated an unlicensed gambling hall named “The

 

1 CS-1 has worked with law enforcement officers two previous times prior to his
current cooperation. CS-1 is cooperating with agents in an attempt to assist CS-2
with his/her immigration status. CS-1 has previous convictions for sale/delivery of
cocaine, aggravated fleeing/eluding, grand theft, and multiple suspended driver's
license offenses. However, CS-1 does not have any pending charges and is not
currently on any type of supervision from a court.
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 5 of 37 PagelID 5

Moonlight” located at 4522 Clarcona Ocoee Road, Orlando, Florida 33810.
CS-1 described having purchased pound quantities of marijuana from
WALKER in the past. Additionally, CS-1 has seen WALKER selling multi-
ounce quantities of cocaine and pounds quantities of “Molly” (MDMA) from
inside of the business. CS-1 said that WALKER maintains these drugs inside
of a backpack inside of the business. CS-1 told agents that WALKER also
maintains possession of multiple firearms inside of the business. CS-1 said
WALKER has the firearms for protection. CS-1 has seen two handguns and
one rifle inside of the business. CS-1 described the handguns as being
revolvers and the rifle as an “AR-15” type weapon.

6. On August 14, 2020, CS-1 was inside of 4522 Clarcona Ocoee
Road, Orlando, Florida 33810 at which time CS-1 asked WALKER how
much was he charging for an ounce of cocaine. According to CS-1,

WALKER told CS-1 that the cost was one thousand four hundred dollars per
ounce of cocaine.

7. A search of law enforcement indices revealed that 4522 Clarcona
Ocoee Road, Orlando, Florida 33810 was owned by a LLC and that the
registered agent of the LLC was a female named B.N. Agents also found that

B.N. has the same home address listed on her Florida driver’s license as
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 6 of 37 PagelD 6

WALKER. Agents showed CS-1 a photograph of B.N. CS-1 told agents B.N.
was WALKER’s previous girlfriend.

8. Beginning on September 22, 2020, agents started using CS-1 to
make controlled purchases of cocaine from WALKER. To date, agents have
conducted five controlled purchases in which CS-1 has purchased cocaine, a
combination of cocaine and MDMA, or a firearm from WALKER, with the
last controlled purchase occurring on December 28, 2020. During each
transaction, CS-1 has met with WALKER and purchased one to four ounces
of cocaine, one ounce of MDMA, and one firearm. All five controlled
purchases took place inside of 4522 Clarcona Ocoee Road, Orlando, Florida
33810. At various times, CS-1 has physically been in all three sections of the
building that this business encompasses. All of the sections of the building are
controlled by electronic locks that WALKER, or his employees, controls. In
addition, CS-1 also physically observed that all three sections of this building
contained electronic gaming machines, card tables, and/or pool tables.

9. On September 21, 2020, CS-1 called WALKER at the direction
of agents in order to arrange the purchase of two ounces of cocaine. CS-1
called telephone number 407-545-0375, which CS-1 had previously identified
as being used by WALKER. During the conversation, CS-1 requested that

WALKER be ready for CS-1 the following day. CS-1 told WALKER that
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 7 of 37 PagelD 7

CS-1 was going to need “two” meaning that CS-1 wanted two ounces of
cocaine. WALKER told CS-1 the price was now one thousand four hundred
and fifty dollars per ounce. CS-1 agreed to the price and told WALKER
he/she would meet with WALKER the following day. I monitored and
recorded the telephone call between CS-1 and WALKER.

10. On September 22, 2020, at approximately 1:53 p.m., CS-1 called
WALKER at the direction of agents in order to arrange a meet location and
time to purchase two ounces of cocaine from WALKER. CS-1 called
telephone number 407-545-0375, which CS-1 had previously identified as
being used by WALKER. During the conversation, CS-1 confirmed that CS-1
wanted to purchase two ounces of cocaine from WALKER. WALKER
affirmed and CS-1 agreed to meet WALKER later that day at 4522 Clarcona
Ocoee Road, Orlando, Florida 33810.

11. On September 22, 2020, agents met with CS-1 and CS-2? at a pre-
determined location, at which time agents searched CS-1, CS-2 and CS-2’s

vehicle and found all free of contraband. CS-2’s role in the operation was to

 

2CS-2 has worked with law enforcement officers for approximately five years
and is cooperating with agents in hopes of receiving assistance with his/her
immigration status. CS-2 has two previous federal drug convictions involving
cocaine and one previous state conviction for sale/delivery of marijuana.
However, CS-2 does not have any pending offenses and is not currently on
any type of supervision from a court.
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 8 of 37 PagelD 8

drive CS-1 to the meet location and to act as the person CS-1 was buying the
cocaine for. CS-1 was then provided with an audio listening and recording
device and two audio/video recording devices for safety and evidentiary
purposes. Additionally, agents provided CS-1 with three thousand dollars in
Official Advanced Funds (OAF) to pay for the cocaine.

12. Agents then followed CS-1 and CS-2 to 4522 Clarcona Ocoee
Road, Orlando, Florida 33810. Upon arrival, CS-2 parked the vehicle in front
of the business and CS-1 exited the vehicle before entering 4522 Clarcona
Ocoee Road, Orlando, Florida 33810. Once inside of the business, CS-1 met
with WALKER. CS-1 confirmed that CS-1 wanted two ounces of cocaine.
WALKER told CS-1 that he was going to go and pick up the cocaine from the
area of Orange Center Boulevard, Orlando, Florida. CS-1 then exited 4522
Clarcona Ocoee Road, Orlando, Florida 33810 closely followed by
WALKER. CS-1 entered CS-2’s vehicle. A few minutes later WALKER
approached the vehicle and briefly spoke with CS-2. WALKER then walked
over to and entered the front passenger door of a blue 2016 BMW SUV
bearing Florida license plate PLG***, which then departed the parking lot.

13. Agents maintained surveillance of the blue BMW SUV and
followed it to the area of **** Walden Circle, Orlando, Florida, where it

arrived at approximately 6:06 p.m. Agents observed the BMW SUV park
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 9 of 37 PagelD 9

before WALKER and an unidentified female exited the vehicle and walk
towards a breezeway of the apartment complex. A search of law enforcement
indices revealed that WALKER’s Florida driver’s license listed **** Walden
Circle, Apartment ***, Orlando, Florida 32811 as his home address.

14. On September 22, 2020, at approximately 6:49 p.m., agents
observed WALKER and the unidentified female return to the BMW SUV
where WALKER entered the driver’s door and the female entered the front
passenger door of the vehicle before it departed. Agents maintained
surveillance of the BMW SUV as it traveled in the direction of 4522 Clarcona
Ocoee Road, Orlando, Florida 33810. At approximately 7:02 p.m., agents
observed the BMW SUV enter the parking lot of a convenience store located
at John Young Parkway and Columbia Street, Orlando, Florida at which time
the unidentified female passenger exited the vehicle and entered another
vehicle that was in the parking lot. The BMW SUV then departed the parking
lot.

15. On September 22, 2020, at approximately 7:09 p.m., agents
observed the BMW SUV pull into the driveway of a residence located on
South Ohio Avenue, Orlando, Florida and stop. Agents then observed an
unidentified male exit the driver’s door of a silver van that was parked in front

of the residence and enter the front passenger door of the BMW SUV. The
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 10 of 37 PagelD 10

unidentified male exited the BMW SUV and briefly returned to the parked
silver van before returning to the BMW SUV. The unidentified male then
exited the BMW SUV, which departed the residence at approximately 7:16
p.m.

16. Agents maintained surveillance of the BMW SUV until it arrived
at 4522 Clarcona Ocoee Road, Orlando, Florida 33810 at approximately 7:36
p.m. where CS-1 and CS-2 were waiting. Agents observed WALKER exit the
driver’s door of the BMW SUV and CS-1 exit CS-2’s vehicle. CS-1 and
WALKER met briefly in the parking lot before going inside of 4522 Clarcona
Ocoee Road, Orlando, Florida 33810.

17. On September 22, 2020, at approximately 7:41 p.m., agents
observed CS-1 exit 4522 Clarcona Ocoee Road, Orlando, Florida 33810 and
enter CS-2’s vehicle. CS-1 and CS-2 then traveled to a pre-determined
location while under surveillance of agents. Agents met with CS-1 and CS-2
and recovered the three recording devices, one hundred dollars in OAF, and
two clear sandwich style baggies that contained a white chunk like substance.
Agents tested the white chunk like substance which yielded a presumptive
positive result for cocaine. The suspected cocaine was later submitted to the
Southeast Laboratory for analysis. Agents again searched CS-1, CS-2 and CS-

2’s vehicle and found all free of contraband.
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 11 of 37 PagelD 11

18. During a debriefing of CS-1 after the operation, CS-1 told agents
that when CS-1 first met with WALKER inside of the business on September
22, 2020, CS-1 observed what appeared to be an AR-15 leaning against the
wall in a room just off of the main gambling room on the first floor. CS-1
described this room as being located at the front of the business and to the
right of the front doors as you enter the first floor from the parking lot. CS-1
told agents that WALKER uses this room as his office, but that there is a bed
located inside of the room where WALKER will often sleep. CS-1 stated that
when WALKER returned to 4522 Clarcona Ocoee Road, Orlando, Florida
33810 they went inside where WALKER handed CS-1 the two plastic
sandwich baggies with the suspected cocaine. CS-1 stated that WALKER
originally had the cocaine wrapped inside of a towel that was in his hand. CS-
1 then counted out two thousand nine hundred dollars and gave it to
WALKER. I have reviewed the video captured from the audio/video
recording devices provided to CS-1 prior to meeting with WALKER. I was
able to see what appeared to be an AR-15 style rifle, or similar weapon,
leaning against the wall as described by CS-1. In the video I was not able to
see WALKER hand CS-1 the two sandwich baggies with the suspected
cocaine, but I was able to hear WALKER and CS-1 discuss the transaction

and see CS-1 give WALKER the money for the cocaine.

10
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 12 of 37 PagelD 12

19. On October 14, 2020, CS-1 called WALKER at the direction of
agents in order to arrange the purchase of two ounces of cocaine. CS-1 called
telephone number 407-545-0375, which CS-1 had previously identified as
being used by WALKER. During the conversation, CS-1 requested that
WALKER be ready for CS-1 the following day. CS-1 told WALKER that
CS-1 was going to need “two” meaning that CS-1 wanted two ounces of
cocaine. WALKER confirmed that CS-1 wanted the better quality cocaine at
one thousand four hundred and fifty dollars per ounce. CS-1 agreed to the
price and told WALKER he/she would meet with WALKER the following
day. I monitored and recorded the telephone call between CS-1 and
WALKER.

20. On October 15, 2020, CS-1 and WALKER again communicated
via telephone. CS-1 agreed to meet with WALKER at 4522 Clarcona Ocoee
Road, Orlando, Florida 33810 to complete the transaction. WALKER
indicated to CS-1 that he had to meet with his source for the cocaine before
meeting with CS-1.

21. On October 15, 2020, agents met with CS-1 and CS-2 at a pre-
determined location, at which time agents searched CS-1, CS-2 and CS-2’s
vehicle and all free of contraband. CS-1 was then provided with an audio

listening and recording device and an audio/video recording device for safety

ll
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 13 of 37 PagelD 13

and evidentiary purposes. Additionally, agents provided CS-1 with three
thousand eight hundred dollars to pay WALKER for the cocaine and
potentially a firearm.

22. Agents then followed CS-1 and CS-2 to 4522 Clarcona Ocoee
Road, Orlando, Florida 33810. Upon arrival, CS-2 parked the vehicle in front
of the business where CS-1 and CS-2 waited for WALKER’s arrival. At
approximately 6:56 p.m., agents observed a blue BMW SUV arrive at the
business. CS-1 then exited CS-2’s vehicle and approached the BMW SUV.
WALKER emerged from the BMW SUV before he and CS-1 entered 4522
Clarcona Ocoee Road, Orlando, Florida 33810.

23. On October 15, 2020, at approximately 7:02 p.m., agents
observed CS-1 exit 4522 Clarcona Ocoee Road, Orlando, Florida 33810 and
enter CS-2’s vehicle. CS-1 and CS-2 then traveled to a pre-determined
location while under surveillance of agents. Agents met with CS-1 and CS-2
and recovered the recording devices, nine hundred dollars, and two clear
sandwich style baggies that contained a white chunk like substance. Agents
tested the white chunk like substance which yielded a presumptive positive
result for cocaine. The suspected cocaine was later submitted to the Southeast
Laboratory for analysis. Agents again searched CS-1, CS-2 and CS-2’s vehicle

and found all free of contraband.

12
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 14 of 37 PagelD 14

24. During a debriefing of CS-1 after the operation, CS-1 told agents
that CS-1 first met with WALKER in the parking lot of 4522 Clarcona Ocoee
Road, Orlando, Florida 33810 after WALKER arrived in a blue BMW. CS-1
stated that WALKER removed a beige colored back pack and a fan from his
vehicle before they entered the business. Once inside of the business, CS-1
stated that they went into the front room which has the bed. CS-1 observed
WALKER remove a blue steel revolver with a brown wooden grip from his
left pants pocket and place it on a cooler. CS-1 stated the beige colored back
pack was also located on the cooler. CS-1 observed WALKER remove two
baggies containing the suspected cocaine from the beige colored back pack.
CS-1 took possession of the two baggies of suspected cocaine and later turned
them over to agents. CS-1 then counted out two thousand nine hundred
dollars and gave it to WALKER. I have reviewed the video captured from the
audio/video recording devices provided to CS-1 prior to meeting with
WALKER. I was able to see WALKER in possession of the blue steel
revolver described by CS-1, the suspected cocaine, and the money CS-1
provided to WALKER.

25. CS-1 engaged WALKER in conversation about firearms to
determine if WALKER possessed a firearm to be sold. WALKER told CS-1

that the firearms he had were for his protection and inquired what type of

13
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 15 of 37 PagelD 15

firearm CS-1 was looking to purchase. CS-1 told WALKER he/she was
looking to buy a rifle.

26. Between October 21, 2020 and October 28, 2020, CS-1
communicated with WALKER several times at the direction of agents in
order to arrange the purchase of four and a half ounces of cocaine. WALKER
used telephone number 407-545-0375. During the conversations, CS-1 told
WALKER that CS-1 wanted to purchase four and a half ounces of cocaine.
WALKER told CS-1 that the price of the cocaine had gone up and that it was
now one thousand five hundred dollars per ounce. CS-1 and WALKER
agreed to meet on October 28, 2020 to complete the transaction. On October
28, 2020, CS-1 and WALKER spoke again on the telephone. CS-1 told
WALKER that CS-1 did not have enough money due to the price increase
and requested to purchase four ounces of cocaine at a cost of six thousand
dollars. WALKER agreed to meet CS-1 later that date at 4522 Clarcona
Ocoee Road, Orlando, Florida 33810 to complete the transaction.

27. On October 28, 2020, agents met with CS-1 and CS-2 at a pre-
determined location, at which time agents searched CS-1, CS-2 and CS-2’s
vehicle and all free of contraband. CS-1 was then provided with an audio
listening and recording device and two audio/video recording devices for

safety and evidentiary purposes. Additionally, agents provided CS-1 with six

14
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 16 of 37 PagelD 16

thousand five hundred and twenty five dollars in OAF to pay WALKER for
the cocaine.

28. Agents then followed CS-1 and CS-2 to 4522 Clarcona Ocoee
Road, Orlando, Florida 33810. Upon arrival, CS-2 parked the vehicle in front
of the business at which time CS-1 exited the vehicle and entered the business
at approximately 8:10 p.m.

29. On October 28, 2020, at approximately 8:15 p.m., agents
observed CS-1 exit 4522 Clarcona Ocoee Road, Orlando, Florida 33810 and
enter CS-2’s vehicle. CS-1 and CS-2 then traveled to a pre-determined
location while under surveillance of agents. Agents met with CS-1 and CS-2
and recovered the recording devices, five hundred and twenty five dollars in
OAF, and a clear sandwich style baggie that contained a white chunk like
substance. Agents tested the white chunk like substance which yielded a
presumptive positive result for cocaine. The suspected cocaine was later
submitted to the Southeast Laboratory for analysis. Agents again searched
CS-1, CS-2 and CS-2’s vehicle and found all free of contraband.

30. During a debriefing of CS-1 after the operation, CS-1 told agents
upon arriving at 4522 Clarcona Ocoee Road, Orlando, Florida 33810, CS-1
observed WALKER’s vehicle parked in front of the business. CS-1 then

walked to the front door where WALKER let CS-1 inside. Once inside of the

15
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 17 of 37 PagelD 17

business, CS-1 stated that they went into the front room which has the bed.
CS-1 observed a blue steel revolver with a brown wooden grip on the bed
along with a plastic baggie containing the suspected cocaine. CS-1 took
possession of the plastic baggie containing the suspected cocaine and later
turned it over to agents. CS-1 then counted out six thousand dollars and gave
it to WALKER which WALKER then counted. CS-1 asked about purchasing
one of WALKER’s firearms. WALKER again told CS-1 that he would not
sell them, but would look to find CS-1 a firearm. Additionally, CS-1 told
WALKER that CS-2 wanted to have a conversation with WALKER at a later
date. I have reviewed the video captured from the audio/video recording
devices provided to CS-1 prior to meeting with WALKER. I was able to see
the blue steel revolver described by CS-1, the suspected cocaine, and the
money CS-1 provided to WALKER.

31. Between October 29, 2020 and November 4, 2020, CS-1
communicated with WALKER several times at the direction of agents in
order to arrange a meeting between CS-2 and WALKER. WALKER used.
telephone number 407-545-0375. During the conversations, WALKER
indicated to CS-1 that if they were to buy more cocaine the price would be
less. WALKER also indicated that he had spoken to someone who had given

him a price of forty eight. CS-1 and agents understood this to mean that

16
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 18 of 37 PagelD 18

WALKER would sell CS-1 and CS-2 a kilogram of cocaine for forty eight
thousand dollars. CS-1 and WALKER agreed to meet on November 4, 2020.
WALKER agreed to meet CS-1 later that date at 4522 Clarcona Ocoee Road,
Orlando, Florida 33810.

32. On November 4, 2020, agents met with CS-1 and CS-2 at a pre-
determined location, at which time agents searched CS-1, CS-2 and CS-2’s
vehicle and all free of contraband. CS-1 was then provided with an audio
listening and recording device and an audio/video recording device for safety
and evidentiary purposes. Additionally, agents provided CS-2 with an
audio/video recording device for safety and evidentiary purposes.

33. Agents then followed CS-1 and CS-2 to 4522 Clarcona Ocoee
Road, Orlando, Florida 33810. Upon arrival, CS-2 parked the vehicle in front
of the business at which time CS-1 and CS-2 exited the vehicle and entered the
business at approximately 6:27 p.m.

34. On November 4, 2020, at approximately 6:57 p.m., agents
observed CS-1 and CS-2 exit 4522 Clarcona Ocoee Road, Orlando, Florida
33810 and enter CS-2’s vehicle. CS-1 and CS-2 then traveled to a pre-
determined location while under surveillance of agents. Agents met with CS-1
and CS-2 and recovered the recording devices. Agents again searched CS-1,

CS-2 and CS-2’s vehicle and found all free of contraband.

17
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 19 of 37 PagelD 19

35. During a debriefing of CS-1 and CS-2 after the operation, the
CS’s told agents upon arriving at 4522 Clarcona Ocoee Road, Orlando,
Florida 33810, they went inside of the first floor of the business where they
met with WALKER. WALKER initially showed CS-2 around the business to
include the second floor. While upstairs, CS-1 asked WALKER about their
previous telephone calls. WALKER indicated to the CS’s that he could
purchase one kilogram of cocaine and provide it to the CS’s at a cost of forty
eight thousand dollars. CS-2 asked WALKER if he could do better on the
price and WALKER stated he would have to check. WALKER further
explained that the CS’s would not have to provide him with the money prior
to WALKER picking up the cocaine. WALKER and the CS’s agreed to talk
later. I have reviewed the video captured from the audio/video recording
devices provided to CS-1 and CS-2 prior to meeting with WALKER. The
CS’s description of the meeting with WALKER was found to be accurate.

36. On November 17, 2020, Magistrate Judge Gregory J. Kelly,
Middle District of Florida in Orlando, signed an order authorizing the search

of 4522 Clarcona Ocoee Road, Orlando, Florida 32810.?

 

3J did not execute this search warrant because WALKER became suspicious of CS-2
and declined to complete the sale of the one kilogram of cocaine to CS-1 and CS-2
on November 19, 2020.

18
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 20 of 37 PagelD 20

37. On November 18, 2020, CS-1 called WALKER at the direction
of agents in order to arrange the purchase of one kilogram of cocaine. CS-1
called telephone number 407-545-0375, which CS-1 had previously identified
as being used by WALKER. WALKER initially did not answer, but called
CS-1 back a short time later. During the conversation, CS-1 told WALKER
that CS-1 would be bringing the money tomorrow. WALKER asked CS-1
what CS-1 wanted WALKER to do. CS-1 told WALKER to get “it” for me
referring to cocaine. WALKER wanted to know how far CS-1 wanted him to
go and CS-1 replied, “All the way”. WALKER told CS-1 that he thought
CS-1 had been “bullshitting” him and that CS-1 was just trying to get some
money out of “him”, referring to CS-2. CS-1 assured WALKER he/she was
serious. WALKER said, “Alright, I’ll talk to you.” CS-1 and agents
understood this to mean that WALKER agreed to sell CS-1 one kilogram of
cocaine and would be waiting to hear from CS-1 when he/she had the money.

38. On November 19, 2020, at approximately 8:00 a.m., CS-1
received a text message from WALKER, who was using telephone number
407-545-0375. The message read, “Bro I’m up so hit me when you ready to
move”. CS-1 and agents understood this to mean that WALKER was waiting

to hear from CS-1 and that he was ready to complete the sale of the cocaine to

CS-1.

19
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 21 of 37 PagelD 21

39. On November 19, 2020, at approximately 4:57 p.m., CS-1
received a telephone call from WALKER, who was using telephone number
407-545-0375. Prior to this call, CS-1 had attempted to call WALKER two
times at the direction of agents, but the calls went unanswered. CS-1 told
WALKER that CS-2 was with CS-1 and that CS-1 had the money.

WALKER informed CS-1 that he would need the money in order for him to
pick up the cocaine. CS-1 told WALKER that he/she would have to call
WALKER back. This was the first of four calls between CS-1 and WALKER
on the evening of November 19, 2020.

40. During the three subsequent calls between CS-1 and WALKER,
WALKER affirmed that he would need the money prior to being able to pick
up the cocaine. WALKER also said that he would have to speak with his
source to determine if they had a kilogram of cocaine available. During the
fourth and final call, CS-1 and CS-2 spoke to WALKER. CS-2 told
WALKER he had told the CS’s during their meeting on November 4, 2020,
that they would not need to provide the money to WALKER in order for him
to pick up the cocaine. WALKER again said he would contact his source of
supply to see if they had the full amount and he would call the CS’s back.

41. On November 19, 2020, at approximately 6:20 p.m., CS-1

received a text message from WALKER who was using telephone number

20
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 22 of 37 PagelD 22

407-545-0375. The message read, “Bro u know I ain't been in that loop in yrs
I just told Dread yeah bc u said you wanted me to vouch for you so he would
give you at least 24 but he not letn that money go so it's not gonna hapn so just
tell him my people can't get it”. CS-1 and agents understood this to mean that
WALKER was not willing to conduct the transaction without having been
provided twenty four thousand dollars in advance, or half the value of the
cocaine. All telephone calls between WALKER and the CS’s were monitored
and recorded by agents.

42. On November 20, 2020, CS-1 contacted and informed me that
CS-1 had met with WALKER inside of 4522 Clarcona Ocoee Road, Orlando,
Florida, at approximately 10:30 p.m. on November 19, 2020. CS-1 stated that
WALKER had CS-1 come into the front room with the bed. WALKER told
CS-1 that he had become “scared” earlier that evening while on the telephone
with CS-1 and CS-2. WALKER said that he had heard somethings about CS-
2 cooperating with law enforcement years earlier.

43. According to CS-1, WALKER had a female employee come into
the bedroom and describe what she had seen the night of the first cocaine
transaction involving CS-2, which would have been September 22, 2020. The
female employee indicated she had been across the street from 4522 Clarcona

Ocoee Road, Orlando, Florida after having been dropped off. She stated that

21
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 23 of 37 PagelD 23

she observed some “undercover” vehicles in the parking lot. CS-1 understood
this to mean she had seen unmarked law enforcement vehicles parked across
from WALKER’s business. CS-1 advised that WALKER never appeared
concerned about whether or not CS-1 was working with law enforcement and
never said anything about not having CS-2 around in the future.

44. On November 26, 2020, at approximately 1:54 p.m., CS-1 called
me to advise he/she had just received a telephone call from WALKER. CS-1
said WALKER called from telephone number 407-545-0375. During the call,
WALKER told CS-1 that he had “Molly” available for sale.) WALKER
wanted to know if a family member of CS-1’s might be interested in buying
some “Molly”. I know the word “Molly” is street slang for MDMA. CS-1
told WALKER he/she would check and let WALKER know. This call was
not monitored or recorded.

45. On December 7, 2020, at approximately 8:17 p.m., CS-1 called
WALKER at the direction of agents in order to arrange the purchase of one
ounce of cocaine and one ounce of MDMA, a.k.a. “Molly”. CS-1 called
telephone number 407-545-0375. WALKER initially did not answer CS-1’s
call or the two additional attempts made by CS-1. At approximately 10:09
p.m., CS-1 received a call from WALKER from telephone number 407-545-

0375. During the conversation, CS-1 told WALKER he/she needed one of

22
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 24 of 37 PagelD 24

each. WALKER requested CS-1 clarify what CS-1 wanted. CS-I1 said that
he/she needed one of the “white”, referring to cocaine, and one “Molly”,
referring to MDMA. WALKER agreed to the transaction. I monitored and
recorded the telephone call between CS-1 and WALKER.

46. According to CS-1, on December 8, 2020, CS-1 received a
telephone call from WALKER who was using telephone number 407-545-
0375. WALKER wanted to know if CS-1 was ready to conduct the
transaction for the cocaine and the MDMA. CS-1 informed WALKER
he/she would not be ready until later that date. CS-1 and WALKER agreed
to talk later that day. This call was not monitored or recorded.

47. On December 8, 2020, at approximately 5:00 p.m., agents
instructed CS-1 to call WALKER at telephone number 407-545-0375. The
purpose of the call was inform WALKER that CS-1 was ready to meet to
purchase the cocaine and MDMA. During the call, WALKER agreed and
indicated to CS-1 he was going to contact his source and then call CS-1 back.
This was the first of several conversations between CS-1 and WALKER in an
attempt to arrange the transaction. I monitored and recorded all of the
conversations.

48. Shortly after hanging up after talking with WALKER, CS-1

received a text message from WALKER on his/her phone. The message

23
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 25 of 37 PagelD 25

read, "U by yourself?" CS-1 replied, "Yes". I photographed the text messages
and later secured the photograph into evidence. CS-1 and WALKER
continued to communicate via voice calls and text messages over an
approximately two and a half hour period in which WALKER informed CS-1
he was attempting to contact his source of supply. At one point in time,
WALKER stopped answering CS-1's calls and text messages.

49. Believing that WALKER had gone back to sleep, agents had CS-
1 send WALKER a text message. CS-1’s text message read, "Bruh you done
fall asleep". WALKER did not initially respond and the CS departed the meet
location.

50. On December 8, 2020, at approximately 8:35 p.m., CS-1 received
a text message from WALKER that read, "No I'm moving now but I will call
you when I'm 15 minutes away".

51. On December 8, 2020, agents met with CS-1 at a pre-determined
location at which time agents searched CS-1 and CS-1’s vehicle and all were
found free of contraband. CS-1 was then provided with an audio listening and
recording device and two audio/video recording devices for safety and
evidentiary purposes. Additionally, agents provided CS-1 with two thousand.

dollars in OAF to pay WALKER for the cocaine and MDMA.

24
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 26 of 37 PagelD 26

52. Agents then followed CS-1 to 4522 Clarcona Ocoee Road,
Orlando, Florida 33810. Upon arrival, CS-1 parked the vehicle in front of the
business at which time CS-1 exited the vehicle and entered the business at
approximately 8:50 p.m.

53. On December 8, 2020, at approximately 8:53 p.m., agents
observed CS-1 exit 4522 Clarcona Ocoee Road, Orlando, Florida 33810 and
enter CS-1’s vehicle. CS-1 then traveled to a pre-determined location while
under surveillance of agents. Agents met with CS-1 and recovered the three
recording devices, three hundred fifty dollars, and two clear sandwich style
baggies. One baggie contained a white chunk like substance and the second
baggie contained a beige chunk like substance. Agents tested the contents of
both baggies. The white chunk like substance yielded a presumptive positive
result for cocaine and the beige chunk like substance yielded a presumptive
positive result for MDMA. The suspected cocaine and MDMA were later
submitted to the Southeast Laboratory for analysis. Agents again searched
CS-1 and CS-1’s vehicle and found both free of contraband.

54. During a debriefing of CS-1 after the operation, CS-1 told agents
that CS-1 first met with WALKER just inside the business after an employee
of WALKER’s let CS-1 inside. CS-1 followed WALKER into the front room

with the bed located off of the main room. Once inside of the room

25
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 27 of 37 PagelD 27

WALKER handed CS-1 two clear plastic baggies that WALKER had in his
hand. WALKER told CS-1 that the cost of the "Molly" was one hundred and
fifty dollars. CS-1 then handed WALKER one thousand five hundred and
fifty dollars in exchange for the cocaine and "Molly". WALKER counted the
money and told CS-1 that he/she was short a hundred dollars. CS-1 then gave
WALKER another one hundred dollars. CS-1 advised he/she then left the
business, entered CS-1’s vehicle, where CS-1 placed the two plastic baggies on
top of the center console, and then drove to the pre-determined meet location
and met with agents.

55. On December 25, 2020, at approximately 10:54 p.m., CS-1
received two text messages from WALKER, who was using telephone
number 407-480-1468. CS-1 advised agents he/she knew this to be
WALKER’s second telephone. The first text message was a photograph of an
AR-15 style rifle with two magazines in a carrying case. The second text
message read; “They asking 1500 for everything but it’s the holidays so they
may drop the num.” CS-1 understood this to mean that WALKER had
located a firearm to sell to CS-1 for $1,500.00. A photograph of the text
messages was taken and later placed into evidence.

56. CS -1 advised agents that on December 26, 2020, CS-1 spoke to

WALKER while inside WALKER’s business located at 4522 Clarcona Ocoee

26
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 28 of 37 PagelD 28

Road, Orlando, Florida. CS-1 told WALKER that CS-1 was interested in
purchasing the rifle, but would not have the money to purchase the firearm
until December 28, 2020. WALKER agreed to complete the transaction on
that date.

57. On December 27, 2020, at approximately 10:52 a.m., CS-1 called
WALKER at telephone number 407-545-0375 in order to confirm that the rifle
was still available to be sold. WALKER told CS-1 that he did not currently
have the rifle, but that he could get it when CS-1 was ready to complete the
transaction. CS-1 confirmed with WALKER that CS-1 would be ready the
following day.

58. On December 28, 2020, at approximately 9:05 a.m., at the
direction of agents CS-1 attempted to contact WALKER at telephone number
407-545-0375. The call went unanswered. CS-1 attempted to contact
WALKER four additional times at the same telephone number, before
WALKER answered at approximately 12:31 p.m. WALKER told CS-1 that
he had not been able to talk with the person that had the rifle due to the
person’s telephone going to voice mail. WALKER indicated that he would
continue to attempt to contact the person, and would contact CS-1 once he

(WALKER) was in possession of the rifle.

27
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 29 of 37 PagelD 29

59. On December 28, 2020, at approximately 2:20 p.m., CS-1 called
WALKER at telephone number 407-545-0375. During the conversation
WALKER indicated to CS-1 that he had not been able to talk with the person
with the rifle and the telephone was still going to voice mail. Agents did not
have CS-1 make any additional attempts to contact WALKER on December
28, 2020.

60. On December 29, 2020, CS-1 advised agents that he/she had
gone to WALKER’s club located at 4522 Clarcona Ocoee Road, Orlando,
Florida during the evening hours of December 28, 2020. The purpose of CS-
1’s visit to the club was to play dominos. CS-1 told agents that sometime after
midnight WALKER indicated to CS-1 that he had the AR-1S5 style rifle in his
possession. WALKER and CS-1 went into the front room of the business that
has the bed at which time WALKER showed CS-1 the rifle. As WALKER
was showing CS-1 the rifle, CS-1 was having difficulty opening and closing the
bolt of the rifle. CS-1 then observed WALKER retrieve a second AR-15 style
rifle, which was being stored in the space above the drop down ceiling. CS-1
indicated that WALKER did this in order to provide CS-1 with a
demonstration on how to open and close the bolt. CS-1 said that WALKER

wanted to conduct the sale of the rifle at that time, but CS-1 told WALKER

28
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 30 of 37 PagelD 30

he/she did not have the money to complete the transaction. WALKER and
CS-1 agreed to meet later that date to complete the sale.

61. On December 29, 2020, at approximately 3:24 p.m., at the
direction of agents CS-1 attempted to call WALKER at telephone number
407-545-0375, but WALKER did not answer. At approximately 3:29 p.m.,
CS-1 received a telephone call from 407-545-0375, but was unable to answer
the call before it went to voice mail. Immediately after this call, CS-1 received
a telephone call from WALKER via CS-1’s secondary telephone. WALKER
was calling from telephone number 407-545-0375. CS-1 told WALKER
he/she had the money and requested to meet with WALKER. WALKER
directed CS-1 to meet him at 4522 Clarcona Ocoee Road, Orlando, Florida.
This conversation was not recorded or monitored by agents.

62. On December 29, 2020, at approximately 3:33 p.m., CS-1 called
WALKER at telephone number 407-545-0375. During the conversation, CS-
1 asked if WALKER was able to get the seller of the gun to lower the price.
WALKER indicated to CS-1 that he had not tried to negotiate a lower price.

63. On December 29, 2020, at approximately 3:37 p.m., agents met
with CS-1 at a pre-determined location at which time agents searched CS-1
and CS-1’s vehicle and all were found free of contraband. CS-1 was then

provided with an audio listening and recording device and two audio/video

29
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 31 of 37 PagelD 31

recording devices for safety and evidentiary purposes. Additionally, agents
provided CS-1 with one thousand five hundred dollars in OAF to pay
WALKER for the rifle.

64. Agents then followed CS-1 to 4522 Clarcona Ocoee Road,
Orlando, Florida 33810. Upon arrival, CS-1 parked the vehicle in front of the
business at which time CS-1 exited the vehicle and walked up to the front of
the business 4:17 p.m.

65. On December 29, 2020, at approximately 4:18 p.m., CS-1 called
WALKER at telephone number 407-545-0375 to inform WALKER he/she
was outside of the business.

66. On December 29, 2020, at approximately 4:20 p.m., agents
observed CS-1 exit the parking lot of 4522 Clarcona Ocoee Road, Orlando,
Florida 33810. CS-1 then traveled to a pre-determined location while under
surveillance of agents. Agents met with CS-1 and recovered the three
recording devices and a black gun case containing a multi caliber American
Tactical, Model Omni Hybrid, rifle, with a serial number of NS050914. The
black gun case also contained two thirty (30) round magazines. Agents again
searched CS-1 and CS-1’s vehicle and found both free of contraband.

67. During a debriefing of CS-1 after the operation, CS-1 told agents

that when CS-1 arrived at the business he/she found the front doors locked.

30
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 32 of 37 PagelD 32

CS-1 stated that he/she called WALKER who then let CS-1 inside. CS-1 met
with WALKER in the front room with the bed located off of the main room.
Once inside of the room WALKER handed CS-1 the previously described
black gun case. CS-1 then handed WALKER one thousand five hundred
dollars in exchange for the rifle. WALKER counted the money. CS-1
advised he/she then left the business and placed the black gun case in the rear
of CS-1’s vehicle, and then drove to the pre-determined meet location and met
with agents.

68. On January 11, 2021, Magistrate Judge Embry J. Kidd, Middle
District of Florida in Orlando, signed an order authorizing the search of 4522
Clarcona Ocoee Road, Orlando, Florida.

69. On January 13, 2021, at approximately 8:00 p.m., CS-1 called
WALKER, at the direction of agents, at telephone number 407-545-0375.
During the conversation CS-1 told WALKER that CS-1 wanted to purchase
four ounces of cocaine on the following day. WALKER confirmed that the
price of the cocaine would be the same as last time which was one thousand
five hundred dollars per ounce. WALKER told CS-1 that he wanted to
conduct the transaction earlier on the following day.

| 70. OnJanuary 14, 2021, at approximately 8:30 a.m., agents

established surveillance of WALKER’s residence located at **** Walden

31
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 33 of 37 PagelD 33

Circle, Apartment *** Orlando, Florida 32811; and of WALKER’s vehicle, a
black 2016 Chevrolet Suburban bearing Florida license plate PLG***, which
was parked in the roadway in front of WALKER’s apartment complex.

71. On January 14, 2021, at approximately 10:44 a.m., at the
direction of agents, CS-1 called WALKER at telephone number 407-545-0375
in an attempt to arrange a meeting to purchase the cocaine. WALKER did
not initially answer the calls. At approximately 11:08 a.m., WALKER
answered CS-1’s third attempt. WALKER indicated that he had to call the
source of supply of the cocaine and would call CS-1 back.

72. On January 14, 2021, at approximately 11:43 a.m., CS-1 called
WALKER at telephone number 407-545-0375. WALKER indicated to CS-1
that he was waiting for his source of supply to call him back. CS-1 and
WALKER agreed to meet at 4522 Clarcona Ocoee Road, Orlando, Florida to
conduct the transaction. These calls were monitored and recorded by agents.

73. On January 14, 2021, at approximately 12:15 p.m., agents
observed WALKER approach and enter his black 2016 Chevrolet Suburban.
WALKER was observed to be alone and carrying a back pack style bag.
Agents maintained surveillance of WALKER as he traveled in the direction of
4522 Clarcona Ocoee Road, Orlando, Florida. Agents then observed

WALKER pull into the driveway of a residence in Orlando, Florida. Agents

32
Case 6:21-mj-01030-EJK Document 1 Filed 01/15/21 Page 34 of 37 PagelD 34

observed an unidentified male meet with WALKER for a short period of time.
The unidentified male then went back inside of the residence before

WALKER was observed backing out of the driveway. WALKER then
continued driving towards 4522 Clarcona Ocoee Road, Orlando, Florida.
Agents had previously observed WALKER meeting with an unidentified male
at this same residence prior to meeting with CS-1 and selling CS-1 cocaine. I
believe that when WALKER met with the unidentified male on January 14,
2021, he picked up the four ounces of cocaine that he was intending to sell to
CS-1.

74. Agents had made arrangements to have members of the Orlando
Police Department attempt a traffic stop of WALKER and his vehicle prior to
reaching 4522 Clarcona Ocoee Road, Orlando, Florida. Orlando Police
Officers Brad Corbitt and Jeff Staudenmaier observed that WALKER’s
vehicle appeared to have illegal tint and was following too closely to a vehicle
traveling in the same direction in front of him, both violations of Florida
Statutes. Officers Corbitt and Staudenmaier, who were driving an unmarked
vehicle equipped with emergency lights and siren, conducted a traffic stop of
WALKER’ s vehicle in the area of John Young Parkway and Judge Drive in
Orlando, Florida. WALKER was identified as the driver and sole occupant of

the vehicle.

33
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 35 of 37 PagelD 35

75. Officer Corbitt made contact with WALKER from the front
passenger side window. During the initial contact, Officer Corbitt asked
WALKER if he was in possession of any weapons and or narcotics.
WALKER told officers that he had a firearm inside of the center console and
then said that he had cocaine in the vehicle before pointing to a brown beanie
cap in the cup holder in the center console. Officer Staudenmaier then asked
WALKER to step from the vehicle. WALKER was searched and found free
of any contraband or weapons before being asked to stand with officers at their
vehicle.

76. Orlando Police Officers Nicholas Metzger and Luke Austin then
conducted a search of WALKER’s vehicle. Officer Austin found a clear
plastic baggie, which contained eight smaller plastic bags further containing a
white chunk like substance suspected to be cocaine in a brown beanie cap
inside the cup holder as previously identified by WALKER. Agents later
tested the white chunk like substance which yielded a presumptive result for
cocaine. Additionally, Officer Austin located a back pack style bag on the
floorboard between the back second row seats. Inside of the bag, Officer
Austin found a box of Hornady brand 38 caliber ammunition. The box was
found to have nineteen (19) rounds of Hornady 38 SPL inside. Officer

Metzger searched the center console of the vehicle and found a Smith and

34
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 36 of 37 PagelD 36

Wesson brand 357 magnum revolver, blue steel with brown handle, serial
number ADL3428 located on the bottom of the handle and serial number
13172 located inside by the cylinder. The firearm was found to be loaded with
six (6) Hornady 38 SPL bullets. The cocaine, firearm and ammunition were
later seized by agents and are being maintained as evidence.

77. On January 14, 2021, at approximately 3:15 p.m., DEA agents
executed the search warrant at 4522 Clarcona Ocoee Road. There were five
individuals found inside of the business. All five of the individuals claimed to
work in some capacity at the business.

78. During the search, agents found three (3) semi-automatic
firearms, one AR-15 style rifle, multiple scales, multiple bags of suspected
cocaine, marijuana, MDMA (Molly), and Ecstasy. A large portion of the
drugs were found to be packaged for resale. All items were found above a
drop down ceiling in a room which contained a bed, a television to monitor
the security cameras and a file cabinet. All items were seized as evidence.

79. (WALKER was present during the execution of the search
warrant and was placed under arrest at the conclusion of the search.

Conclusion
80. Based on the foregoing facts and opinions, my experience and

training, and consultation with other law enforcement agents experienced in

35
Case 6:21-mj-01030-EJK Document1 Filed 01/15/21 Page 37 of 37 PagelD 37

drug investigations, I believe that there is probable cause to believe that on
January 14, 2021, Toraino Andretti WALKER has committed a violation of
21 U.S.C. §§ 841(a)(1) and (b)(1)(C), specifically, possession with intent to less
than 500 grams of a mixture or substance containing a detectable amount of
cocaine, as well as a violation of 18 U.S.C., § 924(c), possession of a firearm in

furtherance of a drug trafficking offense.

Mithaad Onbo

Michael A. Drake, Task Force Officer
Drug Enforcement Administration

Affidavit submitted by email and attested

to me as true and accurate by Zoom consistent with
Fed. R. Crim. P. 4.1 and 41(d)(3)

this_15 day of January 2021.

 

EMBRYAKIDD
United $tates Magistrate Judge

36
